Citation Nr: 0605271	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  98-00 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
veteran's claim seeking entitlement to service connection for 
PTSD.  In January 1998, the veteran testified before a 
decision review officer at the RO.  A transcript of the 
hearing is of record.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.

2.  The veteran was exposed to combat during military service 
in Vietnam.  

3.  The veteran has presented competent evidence of a current 
diagnosis of PTSD resulting from combat exposure during 
military service.  


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304 (2005).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Board's full grant 
of the benefit sought, no prejudice results to the veteran 
based on consideration of his appeal at this time.  

The veteran seeks service connection for PTSD.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2005).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2005); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or written 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2005); Zarycki, 6 Vet. App. at 98.  

In the present case, the veteran has stated he was involved 
in combat on several occasions while in Vietnam.  He stated 
he flew on helicopters as part of search and destroy missions 
and long range recon patrols.  As a result of his combat 
experiences in Vietnam, he now alleges PTSD.  

The Board notes the following facts confirmed within the 
veteran's service personnel records: The veteran served in 
Vietnam from April 1967 to September 1967 as a member of the 
12th Cavalry Regiment, 1st Cavalry Division (Airmobile), and 
later the 191st Mechanized Infantry Detachment.  His military 
occupational specialties (MOS) while in Vietnam included 
grenadier and armor crewman.  For his service between 
September 1966 and September 1967, inclusive of service in 
Vietnam, he was awarded the Air Medal.  

Based on this information, the Board concludes the veteran 
likely participated in combat while serving in Vietnam.  He 
served within a combat unit with a combat MOS, and was 
awarded the Air Medal, generally indicative of participation 
in airborne combat operations.  In light of these facts, and 
38 U.S.C.A. § 5107, combat participation is conceded by the 
Board.  

The Board next notes that while the veteran's first several 
VA psychiatric examinations, including in December 1996 and 
February 1999, did not result in diagnoses of PTSD, he was 
subsequently diagnosed with PTSD by a VA physician on 
examination in September 2002.  The veteran has also 
submitted medical treatment records from a private 
psychiatrist confirming a diagnosis of PTSD, and that same 
psychiatrist also testified at the veteran's January 1998 
hearing.  Both private and VA examiners have suggested the 
veteran's PTSD was the result of his combat experiences in 
Vietnam.  Overall, the competent evidence supports, or at 
least is in equipoise regarding, a finding that the veteran 
currently has PTSD as a result of military service in 
Vietnam.  See 38 U.S.C.A. § 5107 (West 2002).  Therefore, an 
award of service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


